198 Md. 668 (1951)
81 A.2d 596
THOMPSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. 44, October Term, 1950.]
Court of Appeals of Maryland.
Decided June 15, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
GRASON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus by Judge Mish, sitting in the Circuit Court for Allegany County.
The applicant was tried and convicted in the Circuit Court for Worcester County of burglary and larceny, and is now confined under sentence in the Maryland Penitentiary. His petition for the writ (which was filed by his attorney, Joseph Kadans) charges first that after his arrest on October 18, 1944, he was held in custody for six months without a hearing, and that he was denied a speedy trial. He does not charge that he protested against the delay, or that he notified the States Attorney or the judge of the Circuit Court for Worcester County that he wanted a speedy trial. He, therefore, waived the same and it cannot be considered on a writ of habeas corpus. Harris v. State, 194 Md. 288, 71 A.2d 36.
The second point is that a State witness testified falsely at his trial, and the third point is that there was no *670 testimony at his trial identifying him as the person guilty of the crime.
"The legal sufficiency of the evidence, or the question of guilt or innocence, or the commission of perjury by witnesses, cannot be made a basis for the issuance of a writ of habeas corpus."
Chinquina v. Warden of Md. House of Correction, 198 Md. 658, 659, 80 A.2d 612, 613.
Application denied, with costs.